Title: To James Madison from Louis-Marie Turreau, 17 January 1805 (Abstract)
From: Turreau, Louis-Marie
To: Madison, James


17 January 1805, Washington. Informs JM that he is entrusting the duties of the commissary general of commercial relations between France and the United States to Louis Arcambal, commissary at Baltimore, for the time being, since Louis-André Pichon is on the point of returning to France, and asks the government to accept this interim appointment. Refrains from requesting an exequatur for Arcambal because he awaits the commissary general who will be nominated very shortly by the French government.
